454 F.3d 1000
UNITED STATES of America, Plaintiff-Appellee,v.Dennis M. HELGUERO, Defendant-Appellant.
No. 05-50399.
United States Court of Appeals, Ninth Circuit.
July 20, 2006.

Becky S. Walker, Esq., Michael J. Raphael, Esq., USLA—Office of the U.S. Attorney, Los Angeles, CA; Todd T. Tristan, Esq., USSA—Office of the U.S. Attorney, Santa Ana, CA, for Plaintiff-Appellee.
H. Dean Steward, Esq., San Clemente, CA, for Defendant-Appellant.
Before: McKEOWN and BERZON, Circuit Judges, and KING,* Senior Judge.
ORDER
PER CURIAM.


1
The memorandum disposition filed March 17, 2006 is WITHDRAWN. A memorandum disposition is filed concurrently with this order.


2
The full court has been advised of the suggestion for rehearing en banc and no active judge has requested a vote on whether to rehear the matter en banc. Fed. R.App. P. 35. The petition for rehearing and rehearing en banc is DENIED. Further petitions for rehearing or rehearing en banc will be entertained.



Notes:


*
 The Honorable Samuel P. King, Senior United States District Judge for the District of Hawaii, sitting by designation